J-A13009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                                Appellee

                           v.

DIANE M. MCCLELLAND

                                Appellant              No. 1806 WDA 2013


               Appeal from the Judgment of Sentence June 21, 2013
               In the Court of Common Pleas of Washington County
                Criminal Division at No(s): CP-63-CR-0002056-2011


BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                             FILED AUGUST 14, 2015

          Appellant, Diane M. McClelland, appeals from the judgment of

sentence entered June 21, 2013, in the Court of Common Pleas of

Washington County. We affirm.

          On March 1, 2013, a jury convicted McClelland of Dealing in Proceeds

of Unlawful Activity,1 Receiving Stolen Property,2 Hindering Apprehension or

Prosecution – False Information to             Law Enforcement,3 and Criminal

Conspiracy to Commit Criminal Homicide, Dealing in Proceeds of Unlawful

Activity, Burglary, and Theft by Unlawful Taking.4 On June 6, 2013, the trial

court sentenced McClelland to an aggregate term of 29½ to 49 years’
____________________________________________


1
    18   Pa.C.S.A.   §   5111(a)(1).
2
    18   Pa.C.S.A.   §   3925(a).
3
    18   Pa.C.S.A.   §   5105(a)(5).
4
    18   Pa.C.S.A.   §   903(c).
J-A13009-15



imprisonment.      Thereafter, McClelland filed timely post-sentence motions,

which the trial court denied.5 This timely appeal followed.

       Pennsylvania Rule of Appellate Procedure 2101 dictates that appellate

briefs must conform, in all material respects, to the requirements of the

Rules of Appellate Procedure. The rule also states that “if the defects are in

the brief or reproduced record of the appellant and are substantial, the

appeal or other matter may be quashed or dismissed.” Id.

       Here, McClelland’s counseled brief fails to conform to even the basic

requirements of appellate advocacy.              The brief does not provide any

statement of facts or otherwise detail the circumstances surrounding her

numerous convictions, thus rendering impossible our review of her claims,

many of which challenge the sufficiency and weight of the evidence.          See

Pa.R.A.P. 2117(a) (statement of case shall contain condensed chronological

statement of facts necessary for review). Where necessary, McClelland does

not specify the statement of place of the raising or preservation of any

issues on appeal.      See Pa.R.A.P. 2117(c).       Although McClelland raises 14

issues for our review, she fails to present each issue individually in the

argument section of her brief, but rather haphazardly addresses numerous

claims simultaneously.       See Pa.R.A.P. 2119(a) (argument shall be divided


____________________________________________


5
 Prior to the disposition of McClelland’s post-sentence motions, trial counsel
petitioned to withdraw his representation, which the trial court permitted.
McClelland’s current counsel was appointed thereafter.



                                           -2-
J-A13009-15



into as many parts as there are questions to be argued).                   The limited

argument McClelland presents in support of her claims consists mainly of a

repetitious standard of review, followed by a cursory discussion of the claim

presented with little to no citation to the record and no discussion or

application of relevant legal authority. See Pa.R.A.P. 2119(b)-(c) (regarding

citation to authorities and reference to the record).              These defects are

substantial.

      To address the issues raised on appeal, we would have to comb

through the record and develop the arguments, requiring us to essentially

act as McClelland’s counsel. This is simply not our responsibility or role as

an appellate court. See, e.g., Irwin Union Nat. Bank and Trust Co. v.

Famous, 4 A.3d 1099, 1103 (Pa. Super. 2010).

      We    find   McClelland’s   woefully        underdeveloped    and    scattershot

argument, coupled with the utter lack of factual context, substantially

impairs    our   appellate   review   of    the    issues   now   raised   on   appeal.

Consequently, we are constrained to find McClelland’s failure to discuss

relevant facts or legal authority results in waiver of the issues she seeks to

raise on appeal.     See Commonwealth v. Delvalle, 74 A.3d 1081, 1087

(Pa. Super. 2013) (finding undeveloped claim to be waived).

      Judgment of sentence affirmed.

      Judge Shogan concurs in the result.

      Judge Ott files a concurring statement.




                                           -3-
J-A13009-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/2015




                          -4-